
	
		I
		111th CONGRESS
		1st Session
		H. R. 2168
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2009
			Mr. Duncan introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to suspend the
		  penalty on underpayments of Federal income tax for unemployed
		  individuals.
	
	
		1.Suspension of penalty on
			 underpayments of Federal income tax for unemployed individuals
			(a)In
			 generalSection 6662 of the
			 Internal Revenue Code of 1986 (relating to imposition of accuracy-related
			 penalty on underpayments) is amended by adding at the end the following new
			 subsection:
				
					(f)Suspension of
				penalty for unemployed individualsIn the case of an individual who receives
				unemployment compensation (as defined in section 85(b) of the Internal Revenue
				Code of 1986) during a taxable year beginning in 2008 or 2009, subsection (a)
				shall not apply with respect to any underpayment of tax required to be shown on
				the return for such taxable year unless such underpayment is still outstanding
				on the date which is 2 years after the due date (including extensions) for
				filing such
				return.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
